2020 IL 124046



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 124046)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                          ASHANTI LUSBY, Appellee.


                              Opinion filed October 22, 2020.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Kilbride, Garman, Karmeier, and
     Michael J. Burke concurred in the judgment and opinion.

        Justice Neville dissented, with opinion.



                                         OPINION

¶1      In 2002, defendant Ashanti Lusby was convicted of first degree murder,
     aggravated criminal sexual assault, and home invasion and sentenced to 130 years’
     imprisonment. Though he was 23 years old at the time of the trial and the sentencing
     hearing, he was only 16 years old at the time of the offenses. After unsuccessful
     direct appeal and postconviction proceedings, he filed a motion for leave to file a
     successive postconviction petition, asserting that his sentencing hearing was
     constitutionally inadequate under Miller v. Alabama, 567 U.S. 460 (2012). The
     circuit court of Will County denied that motion, but the appellate court reversed
     and remanded for a new sentencing hearing. For the reasons that follow, we reverse
     the appellate court’s decision and affirm the trial court’s decision.


¶2                                    BACKGROUND

¶3       In 1993, Jennifer Happ moved to Joliet to teach third grade at a public
     elementary school. A year later, she purchased a condominium on the city’s west
     side, where she lived until 1996.

¶4       Just before 9 p.m. on February 8, 1996, Happ spoke on the telephone with her
     coworker and friend, Kelly Nesheim, about a trip together to Iowa over the
     following weekend. Around 9:30 p.m. Happ’s neighbors heard a gunshot from her
     home. One of the neighbors telephoned Happ, but she did not answer. After Happ
     did not arrive at school the next day, her teaching partner and friend, Trudy Bajt,
     asked her husband Steve Bajt, a Joliet Police Department detective, to visit Happ’s
     condominium to check on her. When Detective Bajt arrived at the condominium,
     the exterior and interior garage doors were open. Inside, a kitchen drawer was open,
     and the bedroom dresser was ransacked. Detective Bajt called the dispatcher and
     requested backup. He then reentered the condominium and found Happ lying dead
     on her couch. A subsequent medical examination revealed that she had been
     superficially incised across her neck and sexually assaulted while alive. She died
     from a hard-contact, execution-type gunshot wound to her forehead. Although
     police found fresh footprints in the mud outside Happ’s condominium leading
     toward nearby apartments, their investigation failed to identify the killer.

¶5       Five years later, the case broke. In early 2001, DeWayne Williams sent a letter
     to the Joliet Police Department that recounted a conversation that he and the
     defendant had at the Will County jail in 1996 regarding Happ’s murder. Detectives
     interrogated the defendant. When they informed him that the investigation linked
     him to Happ’s murder, he responded “oh shit” but denied any knowledge of the
     crime. The police obtained a search warrant to secure blood and saliva from the
     defendant. A forensic scientist with the Illinois State Police laboratory determined



                                            -2-
     that bloodstains on a knife found near the couch in Happ’s condominium matched
     her genetic profile. Another forensic scientist with the state laboratory found one
     female and one male genetic profile in both the vaginal and rectal swabs taken from
     Happ’s body during her autopsy. The female profile obviously matched Happ; the
     male profile matched the defendant. He was charged in a 15-count indictment with
     first degree murder, aggravated criminal sexual assault, and home invasion.

¶6       At trial, Darylyn Phillips, the defendant’s girlfriend in 1996, testified for the
     State. Phillips stated that, on a night in early February of that year, her father drove
     her to an apartment where the defendant lived with his mother and two sisters. The
     defendant and two friends, Williams and Fabian Carpenter, were watching a
     pornographic movie in the living room. Phillips spoke with one of the defendant’s
     sisters until the movie ended. At that time, the defendant went to his bedroom and
     emerged with a revolver, which he stuck into the front of his pants. He then left the
     apartment with Williams and Carpenter for 30 to 45 minutes. The three of them
     returned to the apartment, running up the stairs around 10 p.m. According to
     Phillips, “They just looked kind of excited a little bit.” She had never seen the
     defendant like that, explaining that “[h]e was just different” and “[a] little nervous
     maybe.” The defendant, Williams, and Carpenter went to the defendant’s bedroom
     and closed the door. Phillips asked them what they were doing, and they responded,
     “Nothing.” She left shortly thereafter.

¶7      The defendant testified on his own behalf. He stated that on February 8, 1996,
     around 5:30 p.m., he was walking home from a friend’s house, when he heard a
     man and a woman, whom he later identified as Happ, yelling from her
     condominium. He never saw the man, but he saw Happ standing in the front door
     wearing a T-shirt and apparently nothing else. The defendant stated that she asked
     him what he was looking at, and he answered that he was looking at her. She asked
     him his age, and he answered 18. Happ purportedly invited the defendant inside.
     She offered him a drink, but he refused. They sat on the couch together, and Happ
     swung her legs up and onto the defendant’s lap. He then realized that she was
     wearing underwear. The defendant stated that he watched television and she read a
     book for 10 to 15 minutes, after which she initiated physical contact.

¶8       The defendant described a short period of consensual vaginal intercourse and
     inadvertent anal intercourse. According to the defendant, Happ said “oh when it




                                              -3-
       went in the other place.” She pushed him away, stood and walked to the front door,
       opened it, and said “sorry, it’s a mistake, it’s been a mistake.” When she told him
       to leave, he did. The defendant testified that he was inside the condominium for 30
       minutes and that he did not have a gun or touch a knife there. Happ was alive when
       he departed. He had never seen her before and never saw her after. He returned
       home, where he and Phillips argued for an hour.

¶9         On cross-examination by the State, the defendant stated he was “shocked by the
       whole incident” with Happ, though he was “pretty experienced in sex” at age 16.
       He explained that he lied about his age to Happ “to try to get at her.” His aim was
       to have a relationship with her “whatever day it comes up”—“maybe not then, but
       in the near future.” Once inside the condominium, the defendant and Happ did not
       converse. He estimated that they had intercourse at “6:30, almost 7:00, something
       like that maybe” and that when he left “[i]t couldn’t have been over 7:00.” He stated
       that he departed Joliet a few days later and stayed with his uncle in Chicago until
       April because he was “involved in a shooting” unrelated to Happ’s murder and did
       not want to go to jail. The defendant denied any knowledge of Happ’s murder until
       he spoke to police in 2001.

¶ 10       A jury convicted the defendant on all 15 counts, but those convictions were
       reduced to three: first degree murder, aggravated sexual assault, and home invasion.
       Because he was 16 years old at the time of the murder, he was not eligible for the
       death penalty, but the State sought an extended term of 60 to 100 years because the
       crime showed brutal and heinous behavior indicative of wanton cruelty. See 730
       ILCS 5/5-8-1(a)(3) (West 2002). The defendant also faced terms of 6 to 30 years
       for aggravated criminal sexual assault and 6 to 30 years for home invasion. The
       statutory scheme mandated consecutive sentences, but the aggregate sentence could
       not exceed the maximum for the two most serious offenses. See id. § 5-8-4(a),
       (c)(2). The defendant’s maximum sentence, therefore, was 130 years.

¶ 11       A Will County probation officer and a probation supervisor together prepared
       a presentence investigation (PSI) report. The report spanned 11 pages, 3½ of which
       summarized the charges against the defendant and the remainder of which detailed
       his background. The defendant was born in Chicago in 1979 and moved to Joliet at
       age 10. He moved back to Chicago for a year at age 14 and returned to Joliet
       afterwards. The report referred to another PSI report completed in 1999, which




                                               -4-
       indicated that the defendant was expelled from a Chicago high school after tenth
       grade for “gang banging.” He received his general equivalency diploma (GED)
       while incarcerated in the Illinois Youth Center. The defendant had a history of
       alcohol, marijuana, and PCP use. He denied any current alcohol or drug use and
       claimed that he had completed drug treatment. According to the report, the
       defendant had no past or present mental health treatment or institutionalization.

¶ 12       The report stated that “the defendant reportedly enjoys spending time with his
       children and family.” The defendant added that he had a good relationship with his
       parents and that they visited him often in jail, though the officials found no record
       that the defendant’s father had been there. The defendant had two sisters and two
       young daughters.

¶ 13       The defendant’s criminal history was extensive. In 1996, he was adjudicated
       delinquent for aggravated discharge of a firearm, incarcerated for nearly 16 months,
       and released on parole. The report noted that he was discharged from parole on
       April 14, 1998, and arrested on that date for robbery. In 1999, he was convicted of
       robbery and sentenced to 48 months’ probation. And in 2001, he was charged with
       resisting a police officer and given a $250 fine and then charged with aggravated
       battery. At the time of the report, that charge was still pending. The probation
       officials concluded the report with this comment:

           “Presenting before the Court is a 23-year-old male convicted of several counts
           of First Degree Murder, Aggravated Criminal Sexual Assault and Home
           Invasion. He has several violent offense convictions, no employment history
           and an admitted substance abuse history. The defendant may benefit from
           counseling to control his violent tendencies.”

       The State attached 21 victim impact statements as an addendum to the report.

¶ 14       At the beginning of the sentencing hearing, the trial judge stated that he had
       reviewed the PSI report and asked if the parties had done so. In response to defense
       counsel’s objection to the prejudicial number of letters, the trial court stated, “I will
       base the decision on the facts of the case and not on these letters.” The State
       supplemented the report with a 1999 attempted obstruction of justice conviction
       where the defendant used the alias Dale Williams. Defense counsel accepted the
       State’s representations.




                                                 -5-
¶ 15        Two witnesses testified for the State at the sentencing hearing. Robert Miller
       stated that he was an inmate at the Will County jail with the defendant, who was
       awaiting trial in this case. The defendant erroneously accused Miller of “cutting”
       in line for the telephone and summoned him into the gym. When Miller got there,
       the defendant attacked him. Miller suffered a broken nose and a broken orbital
       bone, and he required stitches in his lip. Jean Happ, the victim’s mother, also
       testified, reading her impact statement. The defendant did not present any witnesses
       or offer any evidence at the hearing.

¶ 16       In recommending a sentence, the State asked the court to “look at the
       background of this individual for a minute through the PSI,” which included the
       defendant’s criminal history. The State alluded to the defendant’s age and
       rehabilitative potential:

          “[A]t 16 years old this particular defendant has shown us what he can do at a
          young age. And as you begin to consider what to do in sentencing, you’ve got
          to consider what this guy can do the older he gets and what he might do in the
          latter part of his life because if the younger part of his life is an indication of
          what this guy’s potential is, this is a dangerous individual and he will continue
          to be dangerous well into his senior citizen years.

                                                ***

              *** From the acts in this case itself, from the cut mark to the throat, to the
          rape, to the murder, to the testimony, to the custody, to the background that this
          guy has, there is nothing here, Judge, in mitigation. That’s because he just
          doesn’t have it in him.”

       The State urged the court to impose a sentence to ensure that the defendant would
       never again be released.

¶ 17      Defense counsel simply urged the court to consider the defendant’s age, stating:

          “Certainly you have to take into consideration what occurred, the nature of Miss
          Happ’s death. I understand that you also have to take into consideration my
          client’s age. We know that nobody is the same person forever. We learn that
          through our own experiences. We know good or bad sometimes it goes one
          way, sometimes it goes the other, but I don’t know any of us are the same person




                                               -6-
          at 17 and then at 27 and then at 37, 47 or whatever. I just ask you to exercise
          reason, your conscience, your experience in setting an appropriate sentence,
          Judge.”

       In allocution, the defendant expressed remorse that Happ had died but continued to
       maintain his innocence, repeating that she was alive when he left the condominium.
       Regarding his altercation with Miller, the defendant explained, “I fight, we have
       problems.” He admitted that he has “been a little rough around the edges.” He
       insisted, however, that he was not a killer or a rapist, adding that, in the five years
       between her death and his arrest, he was never accused of killing or raping anyone
       else.

¶ 18      The trial court then stated:

              “[T]his is a case that is a very difficult case from the standpoint of the facts
          of the injuries and of the method of murder of the victim. It certain—certainly
          the defendant’s age is a factor at the very least to the extent that he is not eligible
          for the imposition of capital punishment based solely because of his age,
          because but for his age at under the age of 18, certainly this—these are the type
          of things, let me put it that way, that I have seen that all the attorneys that are
          in this trial have seen as facts that would—that could be considered capital
          punishment activities.

              But I cannot, I cannot ignore the fact that Miss Happ was terrorized and
          sexually assaulted and humiliated and executed in her own home, and this was
          clearly a depraved act by you, Mr. Lusby, and it shows absolutely no respect
          for human life. It is ironic to me I guess that this Miss Happ was working to
          provide a positive influence on children in the area and the area that you lived
          in and even children that were—would be yours or your nieces or nephews or
          other family members might have been influenced positively by this woman,
          but your actions saw that didn’t happen.

              So it is very difficult for me to consider any leniency in this case. It is very
          difficult for me to see any factors in mitigation. I have gone through the section
          on mitigation. There are no factors in mitigation that apply.




                                                 -7-
              I have gone through the factors in aggravation and those factors there are
          many that apply, and I sincerely believe that the appropriate sentence is a
          sentence that will see that this does not occur outside of the Department of
          Corrections again. This is a choice that you made at a young age and I know
          that choices, youthful choices can be—are not, you know, sometimes are [sic]
          sometimes in very very poor judgment, but this is not one that can be taken
          back, and this is not one that can be considered minor, and this is not one that
          can be considered for anything but setting your future in the Department of
          Corrections.

               From what I’ve seen here from everything that I have seen and heard in this
          trial this is a life you chose, a life of carrying weapons, a life of showing no
          respect for human life, and I am not at all uncomfortable in imposing the
          maximum sentence on the murder of 100 years. The consecutive sentence on
          the other two Class X offenses again the manner and method of this crime
          makes me convinced that it is not for me to minimize it in any way, and as a
          consequence I will impose an additional consecutive 30 years on each of these
          offenses. So that is the order of the Court.”

       Thus, the court sentenced the defendant to 100 years’ imprisonment on the first
       degree murder conviction, followed by concurrent 30-year sentences for aggravated
       criminal sexual assault and home invasion, totaling 130 years’ imprisonment.

¶ 19        The defendant filed a motion to reconsider, arguing that the trial court failed to
       consider his age and his potential for rehabilitation. Specifically, the defendant
       insisted that the court failed “to adequately consider the fact that [he] was a minor
       at the time of the offenses” and further “fail[ed] to adequately consider his potential
       for rehabilitation and return to useful citizenship” if provided “appropriate
       counseling and direction.” The trial court denied the motion, stating:

              “I [think] these motions are required prior to a thorough appellate review.
          It’s always difficult for the Trial Judge because you prepare yourself for
          sentencing like this, you sit down and you look at everything. You look at the
          law and look at the sentencing Code, because it’s confusing, and you try to
          fashion the sentence appropriate and consisten[t] with the sentencing Code and
          appropriate to the facts. I believe I felt comfortable with my sentence at the
          time. I believe I followed the law as I understood it and took into account all



                                                -8-
          the factors both in aggravation and in mitigation that apply here. So show the
          motion to reconsider sentence presented and argued and denied.”

¶ 20        The defendant appealed, arguing that the State committed reversible error in
       impeaching him with his post-Miranda silence and his refusal to provide a blood
       sample for which a warrant had not been issued and that the plain error doctrine
       excused his failure to object at trial. See Miranda v. Arizona, 384 U.S. 436 (1966).
       The appellate court found that the evidence against the defendant was not closely
       balanced and affirmed his convictions and sentences. People v. Lusby, 353 Ill. App.
3d 1109 (2004) (table) (unpublished order under Illinois Supreme Court Rule 23).
       This court denied the defendant’s petition for leave to appeal. People v. Lusby, 214
Ill. 2d 544 (2005) (table).

¶ 21       In 2005, the defendant filed a pro se postconviction petition. He claimed that
       he was denied due process when he was required to wear a stun belt in the presence
       of the jury and that he was denied effective assistance of counsel because his
       attorney did not object to the use of the belt. The trial court dismissed the
       defendant’s petition, and the appellate court affirmed that decision. People v. Lusby,
       377 Ill. App. 3d 1156 (2007) (table) (unpublished order under Illinois Supreme
       Court Rule 23). This court denied the defendant’s petition for leave to appeal.
       People v. Lusby, 233 Ill. 2d 582 (2009) (table).

¶ 22       In 2014, the defendant filed a pro se motion for leave to file a successive
       postconviction petition, arguing that his de facto life sentence violated the eighth
       amendment under Miller. See U.S. Const., amend. VIII. The State filed an objection
       to the defendant’s motion, contending that Miller did not apply to this case because
       Miller addressed mandatory life sentences, not de facto life sentences. Further, the
       State noted that People v. Davis, 2014 IL 115595, held that Miller does not apply
       to a discretionary life sentence. In January 2015, the trial court denied the
       defendant’s motion. He appealed.

¶ 23        A divided appellate court panel reversed the trial court’s decision. 2018 IL App
       (3d) 150189. Relying on People v. Holman, 2017 IL 120655, the appellate court
       majority held that Miller applies to discretionary life sentences, including the
       defendant’s de facto life sentence. 2018 IL App (3d) 150189, ¶¶ 20-21. The
       majority then examined whether the defendant met the cause-and-prejudice test for
       filing a successive postconviction petition. The majority held that the defendant



                                               -9-
       satisfied the cause prong because Miller was not decided until seven years after he
       filed his initial postconviction petition. Id. ¶ 23 (citing Davis, 2014 IL 115595,
       ¶ 42). The majority further held that the defendant satisfied the prejudice prong
       because the trial court “did not address [his] age-related characteristics” and only
       “gave a generalized statement about youth and their poor judgment.” Id. ¶¶ 27-28.
       Additionally, though the trial court stated that there were no factors in mitigation,
       the court did not explicitly state that it considered the evidence in the PSI report.
Id. ¶ 28. Because the defendant’s sentence violated the eighth amendment under
       Miller, the appellate court majority remanded for a new sentencing hearing. Id.
       ¶ 29. In closing, the majority noted that the trial court erred in allowing the State to
       file an objection to the defendant’s motion for leave to file a successive
       postconviction petition. Id. ¶ 33.

¶ 24       Presiding Justice Carter dissented. He believed that the defendant failed to
       establish prejudice under the cause-and-prejudice test because the trial court’s
       comments demonstrated that it considered defendant’s youth and its attendant
       characteristics at the sentencing hearing and again at the hearing on the defendant’s
       motion to reconsider. Id. ¶ 40 (Carter, P.J., dissenting).

¶ 25       This court allowed the State’s petition for leave to appeal. See Ill. S. Ct. R.
       315(a) (eff. July 1, 2018). We also allowed the Children and Family Justice Center
       and the Juvenile Law Center to file an amicus curiae brief in support of the
       defendant’s position. See Ill. S. Ct. R. 345(a) (eff. Sept. 20, 2010).


¶ 26                                        ANALYSIS

¶ 27       Under the Post-Conviction Hearing Act (Act), a criminal defendant may assert
       that “in the proceedings which resulted in his or her conviction there was a
       substantial denial of his or her rights under the Constitution of the United States or
       of the State of Illinois or both.” 725 ILCS 5/122-1(a)(1) (West 2014). The Act itself
       contemplates the filing of a single petition: “Any claim of substantial denial of
       constitutional rights not raised in the original or an amended petition is waived.”
Id. § 122-3; see People v. Daniel, 379 Ill. App. 3d 748, 749 (2008) (noting that
       waiver in the context of postconviction petitions is “better referred to as
       ‘forfeiture’ ”). Accordingly, a defendant must obtain leave of court to file a
       successive petition. 725 ILCS 5/122-1(f) (West 2014) (“Only one petition may be



                                                - 10 -
       filed by a petitioner under this Article without leave of the court.”). To do so, a
       defendant must demonstrate cause for the failure to raise the claim in the initial
       petition and prejudice from that failure. Id. Section 122-1(f) of the Act explains that
       a defendant shows “cause by identifying an objective factor that impeded his or her
       ability to raise a specific claim during his or her initial post-conviction proceedings”
       and “prejudice by demonstrating that the claim not raised during his or her initial
       post-conviction proceedings so infected the trial that the resulting conviction or
       sentence violated due process.” Id.; see People v. Pitsonbarger, 205 Ill. 2d 444, 462
       (2002). A defendant’s motion for leave of court to file a successive postconviction
       petition should be denied when the defendant’s claims fail as a matter of law. See
       People v. Smith, 2014 IL 115946, ¶ 35. Our review of such a decision is de novo.
       People v. Bailey, 2017 IL 121450, ¶ 13.

¶ 28        Initially, the State argues that the appellate court erred in considering whether
       the defendant showed cause and prejudice, rather than remanding the case so the
       trial court could decide that issue without input from the State. Relying on People
       v. Munson, 2018 IL App (3d) 150544, People v. Baller, 2018 IL App (3d) 160165,
       and People v. Partida, 2018 IL App (3d) 160581, the State asks us to hold that the
       appellate court must reverse and remand for further leave-to-file proceedings when
       the trial court commits a “Bailey error.”

¶ 29        In Bailey, 2017 IL 121450, ¶ 24, we noted that under section 122-1(f) the trial
       court must conduct a preliminary and independent screening of the defendant’s
       motion for leave to file a successive postconviction petition for facts demonstrating
       cause and prejudice. The trial court is capable of determining whether the motion
       made a prima facie showing, so there is “no reason for the State to be involved.”
Id. ¶ 25. Accordingly, we held that “the State should not be permitted to participate
       at the cause and prejudice stage of successive postconviction proceedings.” Id. ¶ 24.
       As we did in Bailey, we choose to reach the merits of the defendant’s motion “[i]n
       the interest of judicial economy.” Id. ¶ 42. 1 The State helped to create the error of
       which it complains, and it should not benefit from that by forcing the defendant to


           1
            The appellate court is not foreclosed from adopting that approach. Munson, Baller, and Partida
       incorrectly held the only remedy for a Bailey error is a remand. See People v. Conway, 2019 IL App
       (2d) 170196, ¶ 23 (“Bailey *** indicates that, at least in some cases, considerations of judicial
       economy militate against remand to the trial court”); accord People v. Dolis, 2020 IL App (1st)
180267; People v. Coffey, 2020 IL App (3d) 160427; People v. Ames, 2019 IL App (4th) 170569.




                                                     - 11 -
       restart the process of adjudicating his Miller claim. See Holman, 2017 IL 120655,
       ¶ 32. Going forward, we advise the State to refrain from inserting itself into
       proceedings where we have clearly stated that it has no role. We now turn to the
       central issue of this case—whether the defendant has shown cause and prejudice
       such that the trial court should have granted leave to file a successive postconviction
       petition.

¶ 30       The State concedes that the defendant’s pleadings made a prima facie showing
       of cause. See Davis, 2104 IL 115595, ¶ 42 (“Miller’s new substantive rule
       constitutes ‘cause’ because it was not available earlier to counsel”). Regarding
       prejudice, the State argues that the defendant’s sentencing hearing complied with
       Miller. According to the State, Miller does not require a trial court to use “magic
       words” before sentencing a juvenile defendant to life imprisonment. Rather, Miller
       only requires a trial court to consider “youth-related factors.” The State insists that
       the trial court considered those factors in this case.

¶ 31       The defendant disagrees. Echoing the appellate court majority, the defendant
       asserts that the trial court made only a generalized statement about the poor
       judgment of adolescents. The defendant acknowledges that the court referred to his
       age in noting his ineligibility for the death penalty, but he insists that the court
       considered “almost no information” about him “as a unique, individual human
       being with unique, individual thoughts and feelings.” Instead, the court focused on
       Happ and the circumstances of her death. Relying on Miller, the defendant contends
       that “even a horrific offense says nothing about the offender’s capacity—or lack of
       capacity—for rehabilitation.” While no “magic words” are required, the trial court
       must consider the defendant’s youth and its attendant circumstances in mitigation.
       The defendant argues that the trial court did not do so.

¶ 32       The relevant legal principles are familiar. The United States Constitution
       prohibits “cruel and unusual punishments.” U.S. Const., amend. VIII. That
       prohibition includes not only inherently barbaric penalties but also disproportionate
       ones. Graham v. Florida, 560 U.S. 48, 59 (2010). Under the eighth amendment,
       sentences must be “graduated and proportioned” to the offender and the offense.
       Davis, 2014 IL 115595, ¶ 18 (citing Roper v. Simmons, 543 U.S. 551, 560 (2005)).
       “When the offender is a juvenile and the offense is serious, there is a genuine risk
       of disproportionate punishment.” Holman, 2017 IL 120655, ¶ 33. Consequently,




                                               - 12 -
       the United States Supreme Court has advised that “children are constitutionally
       different from adults for purposes of sentencing.” Miller, 567 U.S. at 471. The
       Court outlawed capital sentences for juveniles who commit murder in Roper and
       capital sentences for juveniles who commit nonhomicide offenses in Graham. And
       in Miller, the Court barred mandatory life sentences for juveniles who commit
       murder.

¶ 33       The constitutional flaw with mandatory life sentences is their mandatoriness.
       “By removing youth from the balance,” statutes imposing such sentences prohibit
       a trial court from “assessing whether the law’s harshest term of imprisonment
       proportionately punishes a juvenile offender.” Id. at 474. A court “misses too
       much” if it cannot consider the hallmark features of youth. Id. at 477. Stated
       differently, a court does not miss too much if it can and does consider those features.
       See id. at 489 (stating that a sentencer “must have the opportunity to consider
       mitigating circumstances before imposing the harshest possible penalty for
       juveniles”). Thus, Miller did not foreclose the possibility of discretionary life
       sentences for juveniles. Instead, the Court mandated a “certain process—
       considering an offender’s youth and attendant characteristics” before a trial court
       may impose such a sentence. Id. at 483. As the Court restated in Montgomery v.
       Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 735 (2016), “A hearing where ‘youth
       and its attendant characteristics’ are considered as sentencing factors is necessary
       to separate those juveniles who may be sentenced to life without parole from those
       who may not” (quoting Miller, 567 U.S. at 465). 2

¶ 34       The Montgomery Court did not specify which characteristics attend youth, but
       this court did so in Holman. There, we explained the connection between those
       characteristics—the so-called Miller factors—and incorrigibility:


           2
             The parties agree that there are no “magic words.” Indeed, the Court has observed that “Miller
       did not require trial courts to make a finding of fact regarding a child’s incorrigibility.” Montgomery,
       577 U.S. at ___, 136 S. Ct. at 735. On March 9, 2020, the United States Supreme Court granted a
       certiorari petition in Jones v. Mississippi, No. 18-1259, to decide “[w]hether the Eighth Amendment
       requires the sentencing authority to make a finding that a juvenile is permanently incorrigible before
       imposing a sentence of life without parole.” Question Presented, Jones v. Mississippi, No. 18-1259
       (U.S. Mar. 9, 2020), https://www.supremecourt.gov/qp/18-01259qp.pdf [https://perma.cc/3FD7-
       4V2J]. Jones v. Mississippi, therefore, will provide the Court with an opportunity to do what it did
       not do in Miller.




                                                       - 13 -
               “Under Miller and Montgomery, a juvenile defendant may be sentenced to
          life imprisonment without parole, but only if the trial court determines that the
          defendant’s conduct showed irretrievable depravity, permanent incorrigibility,
          or irreparable corruption beyond the possibility of rehabilitation. The court may
          make that decision only after considering the defendant’s youth and its
          attendant characteristics. Those characteristics include, but are not limited to,
          the following factors: (1) the juvenile defendant’s chronological age at the time
          of the offense and any evidence of his particular immaturity, impetuosity, and
          failure to appreciate risks and consequences; (2) the juvenile defendant’s family
          and home environment; (3) the juvenile defendant’s degree of participation in
          the homicide and any evidence of familial or peer pressures that may have
          affected him; (4) the juvenile defendant’s incompetence, including his inability
          to deal with police officers or prosecutors and his incapacity to assist his own
          attorneys; and (5) the juvenile defendant’s prospects for rehabilitation.”
          Holman, 2017 IL 120655, ¶ 46.

       See also People v. Reyes, 2016 IL 119271, ¶ 9 (per curiam) (stating that a juvenile
       defendant may not receive a de facto life sentence “without first considering in
       mitigation his youth, immaturity, and potential for rehabilitation”); People v.
       Buffer, 2019 IL 122327, ¶ 27 (stating that, to prevail on a Miller claim, “a defendant
       sentenced for an offense committed while a juvenile must show that (1) the
       defendant was subject to a life sentence, mandatory or discretionary, natural or
       de facto, and (2) the sentencing court failed to consider youth and its attendant
       characteristics in imposing the sentence”).

¶ 35       Additionally, the Montgomery Court held that Miller applied retroactively
       (Montgomery, 577 U.S. at ___, 136 S. Ct. at 736) but did not describe how. That is,
       the Court offered no guidance about how to determine whether a sentencing hearing
       held before Miller was decided nonetheless comported with its requirements.
       Again, this court did so in Holman. We stated that the inquiry looks back to the trial
       and the sentencing hearing to determine whether the trial court at that time
       considered evidence and argument related to the Miller factors. Holman, 2017 IL
120655, ¶ 47 (“In revisiting a juvenile defendant’s life without parole sentence the
       only evidence that matters is evidence of the defendant’s youth and its attendant
       characteristics at the time of sentencing.”). No single factor is dispositive. Rather,
       we review the proceedings to ensure that the trial court made an informed decision




                                               - 14 -
       based on the totality of the circumstances that the defendant was incorrigible and a
       life sentence was appropriate.

¶ 36       For each of the Miller factors listed in Holman, here is what the trial court in
       this case heard and considered.


¶ 37              1. The Defendant’s Chronological Age at the Time of the
                   Offense and Any Evidence of His Particular Immaturity,
                Impetuosity, and Failure to Appreciate Risks and Consequences

¶ 38       The defendant was 16 when he murdered Happ. Phillips, his girlfriend at the
       time, testified that he left his mother’s apartment on the night of the offenses
       carrying a revolver in the waist of his pants. He returned in a slightly excited or
       nervous state. The defendant testified that he lied about his age to Happ in order to
       improve his chances to have a sexual relationship with her. He added that at the
       time he was already experienced in such matters. The defendant admitted that days
       after Happ was killed he fled Joliet for Chicago, where he stayed with a relative for
       several months, to avoid being incarcerated for an unrelated shooting.

¶ 39       The trial court reviewed the PSI report, which outlined the charges against the
       defendant and noted that he had nothing to add when asked about them. At
       sentencing, both the State and the defense highlighted the defendant’s age at the
       time of the office. The trial court commented that the defendant’s age was “a factor”
       in that he was not eligible for the death penalty, despite the facts of the case. The
       court acknowledged that the defendant committed the offenses at a young age and
       that “youthful choices can be *** in very very poor judgment.” The court, however,
       concluded that the defendant’s conduct could not be taken back or considered
       minor.


¶ 40                  2. The Defendant’s Family and Home Environment

¶ 41       At trial, the evidence showed that the defendant lived with his mother and two
       sisters in a Joliet apartment. According to the PSI report, he moved to Chicago
       during high school but was expelled after tenth grade for “gang banging” and
       moved back to Joliet. The defendant stated that he enjoyed spending time with his




                                              - 15 -
       family. The defendant further stated that he had a good relationship with both
       parents and they visited him in jail.


¶ 42              3. The Defendant’s Degree of Participation in the Homicide
                        and Any Evidence of Familial or Peer Pressures
                                That May Have Affected Him

¶ 43       Phillips testified that the defendant, Williams, and Carpenter left the
       defendant’s mother’s apartment shortly before Happ was killed and returned shortly
       thereafter. There was no evidence presented at trial that anyone except the
       defendant was responsible for her murder. And there was no evidence that peer
       pressure led him to kill her. Again, the PSI report showed that the defendant was
       expelled from a Chicago high school for “gang banging,” but nothing in the record
       suggests that the offenses were gang related. The defendant reportedly had a good
       relationship with his family.


¶ 44               4. The Defendant’s Incompetence, Including His Inability
                        to Deal With Police Officers or Prosecutors and
                          His Incapacity to Assist His Own Attorneys

¶ 45       There was no evidence presented at trial regarding the defendant’s
       incompetence. His testimony was clear, and his defense was vigorous. The
       defendant completed his GED while incarcerated as a juvenile. The PSI report
       indicated that he had a history of alcohol, marijuana, and PCP use, but he denied
       any current use and claimed to have completed drug treatment. The report did not
       mention any past or present mental health treatment or institutionalization.
       According to the probation officials, the defendant may benefit from counseling to
       control his violent tendencies.


¶ 46                    5. The Defendant’s Prospects for Rehabilitation

¶ 47       The PSI report detailed the defendant’s criminal history, which included a
       delinquency adjudication for aggravated discharge of a firearm, an adult conviction
       for robbery, an adult misdemeanor conviction for resisting a police officer, and an




                                             - 16 -
       aggravated battery charge for an incident that occurred in the Will County jail,
       while he was awaiting trial in this case. The defendant also had an attempted
       obstruction of justice conviction under an alias.

¶ 48       At the sentencing hearing, Miller testified that, while he and the defendant were
       both incarcerated, the defendant attacked him in a dispute over the telephone. Miller
       suffered a broken nose and a broken orbital bone and required stitches in his lip.
       The defendant did not present any witnesses or offer any evidence at the hearing.
       He testified in allocution, expressing remorse that Happ had died, but continued to
       maintain his innocence. He informed the court that he was “rough around the
       edges” but, in the five years between her death and his arrest, he was never accused
       of murdering or raping anyone else.

¶ 49       According to the State, “the younger part of his life is an indication of what this
       guy’s potential is, this is a dangerous individual and he will continue to be
       dangerous well into his senior citizen years.” The State contended that the
       defendant had no rehabilitative potential—“he just doesn’t have it in him.” Defense
       counsel asked the court to consider the defendant’s age and the fact that people
       learn through experience. According to defense counsel, no one remains the same
       from age 17 to age 47.

¶ 50       Thereafter, the court called Happ’s murder “clearly a depraved act” that showed
       “absolutely no respect for human life.” The court felt that it was difficult to consider
       any leniency in this case. The court found no statutory factors in mitigation applied
       but that many statutory factors in aggravation did apply. From “everything” that the
       court had seen and heard in this case, the defendant chose “a life of carrying
       weapons, a life of showing no respect for human life,” so the court was not
       uncomfortable imposing the maximum sentence.

¶ 51       The defendant’s motion to reconsider sentence again brought his age and
       rehabilitative potential to the trial court’s attention. In ruling on the motion, the
       court reiterated that it was comfortable with the defendant’s sentence. The court
       stated that it looked at “everything,” including the Code of Corrections, and that it
       took into account all the statutory factors in aggravation and mitigation in
       fashioning a sentence appropriate to the facts.




                                                - 17 -
¶ 52       The defendant had every opportunity to present mitigating evidence but chose
       not to offer any. See Holman, 2017 IL 120655, ¶ 49 (citing Montgomery, 577 U.S.
       at ___, 136 S. Ct. at 736); see also People v. Croft, 2018 IL App (1st) 150043, ¶ 33.
       The trial court presided over the case from beginning to end and considered the
       defendant’s youth and its attendant characteristics before concluding that his future
       should be spent in prison. The defendant’s de facto discretionary life sentence
       passes constitutional muster under Miller. Accordingly, the defendant has not
       shown prejudice under section 122-2(f).


¶ 53                                      CONCLUSION

¶ 54       For the reasons that we have stated, we reverse the appellate court’s judgment
       and affirm the trial court’s decision to deny the defendant’s motion for leave to file
       a successive postconviction petition.


¶ 55      Appellate court judgment reversed.

¶ 56      Circuit court judgment affirmed.


¶ 57      JUSTICE NEVILLE, dissenting:

¶ 58        Following a jury trial in the circuit court of Will County, defendant, Ashanti
       Lusby, was convicted of first degree murder, aggravated criminal sexual assault,
       and home invasion. Defendant was 16 years old at the time of the offenses. The
       trial court sentenced defendant to a discretionary de facto life sentence of 130 years’
       imprisonment. Defendant subsequently filed a motion for leave to file a successive
       petition for relief pursuant to the Post-Conviction Hearing Act (725 ILCS 5/122-1
       et seq. (West 2014)). Defendant asserted that his de facto life sentence violated the
       eighth amendment to the United States Constitution (U.S. Const., amend. VIII)
       because the trial court did not consider his youth and attendant characteristics as
       directed by Miller v. Alabama, 567 U.S. 460 (2012). The appellate court correctly
       remanded the case to the trial court for resentencing. 2018 IL App (3d) 150189,
       ¶ 29.




                                               - 18 -
¶ 59        However, my colleagues in the majority now hold that defendant’s de facto life
       sentence of 130 years “passes constitutional muster” under Miller. Supra ¶ 52.
       Accordingly, they hold that defendant has not demonstrated the requisite prejudice
       to file a successive postconviction petition. Supra ¶ 52. I respectfully disagree.

¶ 60       The majority opinion overlooks the essential principle of eighth amendment
       juvenile sentencing jurisprudence that a de facto life sentence for a juvenile
       offender is rare and uncommon. Also, I disagree with the majority’s application of
       established eighth amendment principles to the facts presented in this case. I would
       hold that defendant’s 130-year sentence violates the eighth amendment and would
       remand the case to the trial court for a new sentencing hearing. Accordingly, I
       respectfully dissent.


¶ 61               I. POSTCONVICTION PROCEDURAL BACKGROUND

¶ 62       The majority correctly sets out the procedural posture of this case. Defendant is
       required to satisfy the “cause and prejudice” test to file a successive postconviction
       petition. 725 ILCS 5/122-1(f) (West 2014); People v. Pitsonbarger, 205 Ill. 2d 444,
       462 (2002). To establish “cause,” a defendant must show some objective factor
       external to the defense that impeded his or her ability to raise the claim in the initial
       postconviction proceeding. Pitsonbarger, 205 Ill. 2d at 460. To establish
       “prejudice,” the defendant must show that the claimed constitutional error so
       infected the proceeding that the resulting conviction or sentence violated due
       process. Id. at 464.

¶ 63      Before this court, the State correctly concedes that defendant established
       “cause.” Defendant could not have raised his Miller claim in his initial
       postconviction petition because it predated Miller. Supra ¶ 23 (citing People v.
       Davis, 2014 IL 115595, ¶ 42).

¶ 64       The appellate court found that defendant was prejudiced because the trial court
       did not consider defendant’s youth and attendant characteristics before sentencing
       him to de facto life imprisonment. 2018 IL App (3d) 150189, ¶ 28. However, the
       majority concludes that the trial court “considered the defendant’s youth and its
       attendant characteristics before concluding that his future should be spent in
       prison.” Supra ¶ 52.




                                                - 19 -
¶ 65       For the following reasons, I conclude that defendant’s 130-year de facto life
       sentence violates the eighth amendment. Therefore, I would hold that defendant
       satisfies the prejudice requirement for filing a successive postconviction petition.


¶ 66                       II. EIGHTH AMENDMENT ANALYSIS

¶ 67      I agree with the majority that “[t]he relevant legal principles are familiar.”
       Supra ¶ 32. However, the majority’s analysis necessitates a review of eighth
       amendment juvenile sentencing jurisprudence.


¶ 68                               A. Foundational Principles

¶ 69       The United States Constitution prohibits “cruel and unusual punishments” (U.S.
       Const., amend. VIII) and applies to the states through the fourteenth amendment
       (U.S. Const., amend. XIV). Roper v. Simmons, 543 U.S. 551, 560 (2005). “Inherent
       in that prohibition is the concept of proportionality. [Citation.] Criminal
       punishment should be ‘graduated and proportioned to both the offender and the
       offense.’ ” People v. Holman, 2017 IL 120655, ¶ 33 (quoting Davis, 2014 IL
115595, ¶ 18); accord People v. Buffer, 2019 IL 122327, ¶ 15. “When the offender
       is a juvenile and the offense is serious, there is a genuine risk of disproportionate
       punishment. *** [T]he United States Supreme Court addressed that risk and
       unmistakably instructed that youth matters in sentencing.” Holman, 2017 IL
120655, ¶ 33. The Court has held that the eighth amendment prohibits capital
       sentences for juveniles who commit murder (Roper, 543 U.S. at 578-79),
       mandatory life sentences for juveniles who commit nonhomicide offenses (Graham
       v. Florida, 560 U.S. 48, 82 (2010)), and mandatory life sentences for juveniles who
       commit murder (Miller, 567 U.S. at 489). See Holman, 2017 IL 120655, ¶ 33;
       Buffer, 2019 IL 122327, ¶ 16. Further, this court has applied the principles in these
       United States Supreme Court decisions to mandatory de facto life sentences for
       juveniles (People v. Reyes, 2016 IL 119271, ¶ 9) and discretionary sentences of life
       without parole for juveniles (Holman, 2017 IL 120655, ¶ 40).

¶ 70       “Roper, Graham, and Miller established that ‘children are constitutionally
       different from adults for purposes of sentencing.’ ” Buffer, 2019 IL 122327, ¶ 16




                                              - 20 -
       (quoting Miller, 567 U.S. at 471). We have summarized the three significant
       characteristics of juvenile offenders recognized by the Supreme Court as follows:

          “First, juveniles are more immature and irresponsible than adults. [Citation.]
          Second, juveniles are more vulnerable to negative influences and pressures
          from family and peers than adults. [Citation.] And third, juveniles are more
          malleable than adults—their characters are less fixed and their malfeasance is
          less indicative of irretrievable depravity. [Citation.] Those differences lessen
          juveniles’ moral culpability and enhance their prospects for reform.” Holman,
          2017 IL 120655, ¶ 35 (citing Miller, 567 U.S. at 471-72).

       Graham, Roper, and Miller teach that, in imposing the State’s harshest penalties, a
       sentencing court misses too much if it treats every child as an adult. Miller, 567
U.S. at 477. Indeed, the Supreme Court took pains to emphasize its reasoning as
       follows:

          “To recap: Mandatory life without parole for a juvenile precludes consideration
          of his chronological age and its hallmark features—among them, immaturity,
          impetuosity, and failure to appreciate risks and consequences. It prevents taking
          into account the family and home environment that surrounds him—and from
          which he cannot usually extricate himself—no matter how brutal or
          dysfunctional. It neglects the circumstances of the homicide offense, including
          the extent of his participation in the conduct and the way familial and peer
          pressure may have affected him. Indeed, it ignores that he might have been
          charged and convicted of a lesser offense if not for incompetencies associated
          with youth—for example, his inability to deal with police officers or
          prosecutors (including on a plea agreement) or his incapacity to assist his own
          attorneys. [Citations.] And finally, this mandatory punishment disregards the
          possibility of rehabilitation even when the circumstances most suggest it.” Id.
          at 477-78.

       See Buffer, 2019 IL 122327, ¶ 19 (citing Miller, 567 U.S. at 477-78); Holman, 2017
IL 120655, ¶ 37 (same).

¶ 71      The Supreme Court in Miller declared:




                                             - 21 -
              “We therefore hold that the Eighth Amendment forbids a sentencing scheme
          that mandates life in prison without possibility of parole for juvenile offenders.
          [Citation.] By making youth (and all that accompanies it) irrelevant to
          imposition of that harshest prison sentence, such a scheme poses too great a risk
          of disproportionate punishment.” Miller, 567 U.S. at 479.

¶ 72       In Miller, the Supreme Court declined to consider whether “the Eighth
       Amendment requires a categorical bar on life without parole for juveniles, or at
       least for those 14 and younger.” Id. However, the Court reasoned:

          “[G]iven all we have said *** about children’s diminished culpability and
          heightened capacity for change, we think appropriate occasions for sentencing
          juveniles to the harshest possible penalty will be uncommon. That is especially
          so because of the great difficulty *** of distinguishing at this early age between
          ‘the juvenile offender whose crime reflects unfortunate yet transient
          immaturity, and the rare juvenile offender whose crime reflects irreparable
          corruption.’ [Citations.] Although we do not foreclose a sentencer’s ability to
          make that judgment in homicide cases, we require it to take into account how
          children are different, and how those differences counsel against irrevocably
          sentencing them to a lifetime in prison.” Id. at 479-80.

       See Buffer, 2019 IL 122327, ¶ 21 (citing Miller, 567 U.S. at 479-80); Holman, 2017
IL 120655, ¶ 36 (same).

¶ 73       In Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 734 (2016),
       the Supreme Court clarified that Miller established both a substantive and a
       procedural requirement:

          “Miller, it is true, did not bar a punishment for all juvenile offenders, as the
          Court did in Roper or Graham. Miller did bar life without parole, however, for
          all but the rarest of juvenile offenders, those whose crimes reflect permanent
          incorrigibility. For that reason, Miller is no less substantive than are Roper and
          Graham. Before Miller, every juvenile convicted of a homicide offense could
          be sentenced to life without parole. After Miller, it will be the rare juvenile
          offender who can receive that same sentence. The only difference between
          Roper and Graham, on the one hand, and Miller, on the other hand, is that Miller




                                              - 22 -
          drew a line between children whose crimes reflect transient immaturity and
          those rare children whose crimes reflect irreparable corruption.”

¶ 74       The Court in Montgomery added: “To be sure, Miller’s holding has a procedural
       component. Miller requires a sentencer to consider a juvenile offender’s youth and
       attendant characteristics before determining that life without parole is a
       proportionate sentence.” Id. at ___, 136 S. Ct. at 734. The Court explained:

          “A hearing where ‘youth and its attendant characteristics’ are considered as
          sentencing factors is necessary to separate those juveniles who may be
          sentenced to life without parole from those who may not. [Citation.] The
          hearing does not replace but rather gives effect to Miller’s substantive holding
          that life without parole is an excessive sentence for children whose crimes
          reflect transient immaturity.” Id. at ___, 136 S. Ct. at 735.

       Miller applies retroactively to cases on state court collateral review. Id. at ___, ___,
       136 S. Ct. at 729, 736; Davis, 2014 IL 115595, ¶¶ 22, 39.


¶ 75                                 B. The Majority Opinion

¶ 76       This survey of eighth amendment juvenile sentencing jurisprudence shows that
       this court is indeed familiar with these foundational principles and their application.
       In the case at bar, however, the majority overlooks and misapprehends these
       constitutional precepts and misapplies them to the facts in the record.

¶ 77       First, completely absent from the majority’s discussion of the controlling eighth
       amendment jurisprudence is any reference to the fundamental principle that a
       de facto life sentence for a juvenile offender is “rare” and “uncommon.”
       Montgomery, 577 U.S. at ___, ___, 136 S. Ct. at 726, 734; Miller, 567 U.S. at 479.
       This oversight skews the majority’s analysis and contributes to its constitutionally
       erroneous holding.

¶ 78      Second, the majority misapprehends the trial court’s findings at the sentencing
       hearing, which did not address defendant’s youth and attendant characteristics.
       Third, the majority misperceives facts in the record that pertain to defendant’s
       family environment. Fourth, the majority neglects to analyze explicit evidence in




                                                - 23 -
       the record that supports the possibility of defendant’s rehabilitation.


¶ 79                      1. De Facto Life Sentences Are Reserved for
                                 Only Rare Juvenile Offenders

¶ 80       The majority overlooks that the United States Supreme Court and this court
       have repeatedly declared that life sentences are reserved for “uncommon,” “rare,”
       or “the rarest of” children. Montgomery, 577 U.S. at ___, ___, 136 S. Ct. at 726,
       734; Miller, 567 U.S. at 479; see Graham, 560 U.S. at 73; Roper, 543 U.S. at 572-
       73; Buffer, 2019 IL 122327, ¶ 21; Holman, 2017 IL 120655, ¶ 37. This repeated
       limiting language, grounded in the mitigating factors of youth and its attendant
       characteristics, establishes a presumption against imposing a life sentence or its
       functional equivalent on a juvenile offender. See Davis v. State, 2018 WY 40, ¶ 45,
       415 P.3d 666, 681 (collecting cases); Commonwealth v. Batts, 163 A.3d 410, 452
       (Pa. 2017). Indeed, Holman recognized this presumption in setting forth the
       Supreme Court’s reliance on youth and its attendant characteristics as follows:

               “Under Miller and Montgomery, a juvenile defendant may be sentenced to
          life imprisonment without parole, but only if the trial court determines that the
          defendant’s conduct showed irretrievable depravity, permanent incorrigibility,
          or irreparable corruption beyond the possibility of rehabilitation. The court may
          make that decision only after considering the defendant’s youth and its
          attendant characteristics. Those characteristics include, but are not limited to,
          the following factors: (1) the juvenile defendant’s chronological age at the time
          of the offense and any evidence of his particular immaturity, impetuosity, and
          failure to appreciate risks and consequences; (2) the juvenile defendant’s family
          and home environment; (3) the juvenile defendant’s degree of participation in
          the homicide and any evidence of familial or peer pressures that may have
          affected him; (4) the juvenile defendant’s incompetence, including his inability
          to deal with police officers or prosecutors and his incapacity to assist his own
          attorneys; and (5) the juvenile defendant’s prospects for rehabilitation.”
          (Emphases added.) Holman, 2017 IL 120655, ¶ 46 (citing Miller, 567 U.S. at
          477-78).

       Accordingly, in sentencing a juvenile, the balance of aggravating and mitigating
       factors “must be considered in a different light. The factors in aggravation and



                                               - 24 -
       mitigation must be filtered through the lens of youth and the specific propensities
       that come with immaturity.” People v. Johnson, 2020 IL App (3d) 130543-B, ¶ 34.

¶ 81       Nothing in the trial court’s findings at defendant’s sentencing hearing indicates
       that the trial court applied any presumption against imposing a de facto life sentence
       on a juvenile. Supra ¶¶ 18-19. This oversight rendered the trial court’s sentencing
       decision unconstitutional. In addition, the majority’s failure to recognize the rarity
       of de facto life sentences for juveniles skews its review away from the
       constitutional presumption against such sentences.


¶ 82                2. Trial Court Did Not Explicitly Consider Miller Factors

¶ 83        At the beginning of the sentencing hearing, the trial court expressly stated that
       it had reviewed the presentence investigation (PSI) report. Further, the trial court
       expressly referred to defendant’s age twice in the course of its sentencing
       determination. First, the court observed that defendant’s age was a factor “to the
       extent that he is not eligible for the imposition of capital punishment.” Second, the
       trial court stated:

          “This is a choice that you made at a young age and I know that choices, youthful
          choices can be—are not, you know, sometimes are [sic] sometimes in very very
          poor judgment, but this is not one that can be taken back, and this is not one
          that can be considered minor, and this is not one that can be considered for
          anything but setting your future in the Department of Corrections.”

¶ 84       The record clearly shows that the trial court did not consider the attendant
       characteristics of defendant’s youth. A trial court’s mere awareness of a juvenile
       defendant’s age and consideration of a PSI does not show that the court considered
       the defendant’s youth and attendant characteristics. See People v. Figueroa, 2020
IL App (1st) 172390, ¶ 37 (citing People v. Harvey, 2019 IL App (1st) 153581,
       ¶ 13); People v. Peacock, 2019 IL App (1st) 170308, ¶¶ 23-24.

¶ 85       Further, I observe that the trial court countered one of its two explicit references
       to defendant’s youth with a reference to this particular offense. However, this
       consideration directly contravenes the teachings of eighth amendment
       jurisprudence. The Supreme Court emphasized in Miller that “the distinctive




                                                - 25 -
       attributes of youth diminish the penological justifications for imposing the harshest
       sentences on juvenile offenders, even when they commit terrible crimes.” Miller,
567 U.S. at 472. Indeed, “Miller’s central intuition [is] that children who commit
       even heinous crimes are capable of change.” Montgomery, 577 U.S. at ___, 136 S.
       Ct. at 736.

¶ 86       Because the trial court focused on the brutality of the crime and the need to
       protect the public, with no corresponding consideration given to defendant’s youth
       and its attendant characteristics, the imposition of a life sentence on this juvenile
       defendant was unconstitutional. See People v. Paige, 2020 IL App (1st) 161563,
       ¶ 40; Batts, 163 A.3d at 437 (same); State v. Riley, 110 A.3d 1205, 1217 (Conn.
       2015) (same).


¶ 87          3. Majority Misperceives Evidence of Defendant’s Family Environment

¶ 88       Absent from the trial court’s sentencing determination is any consideration of
       defendant’s family and home environment. Here, in reciting information from
       defendant’s PSI, the majority mentions that “defendant had two sisters” and that,
       according to defendant, “he had a good relationship with his parents and that they
       visited him often in jail, though the officials found no record that the defendant’s
       father had been there.” Supra ¶ 12. In its analysis regarding defendant’s “Family
       and Home Environment” (supra ¶¶ 40-41), the majority opinion describes “what
       the trial court in this case heard and considered” (supra ¶ 36), in total, as follows:

              “At trial, the evidence showed that the defendant lived with his mother and
          two sisters in a Joliet apartment. According to the PSI report, he moved to
          Chicago during high school but was expelled after tenth grade for ‘gang
          banging’ and moved back to Joliet. The defendant stated that he enjoyed
          spending time with his family. The defendant further stated that he had a good
          relationship with both parents, and they visited him in jail.” Supra ¶ 41.

¶ 89       This description misperceives facts in the record. In this case, the PSI expressly
       reports that defendant is the middle child of three siblings. Defendant committed
       his crimes in 1996 at age 16. His older sister committed theft in 1998 at age 23, and
       his younger sister committed theft in 1999 at age 17. Defendant’s siblings’
       involvement in criminal activity is evidence that indicates a dysfunctional home




                                               - 26 -
       environment, which is a recognized mitigating factor against imposing a de facto
       life sentence on a juvenile offender. See Miller, 567 U.S. at 477; Buffer, 2019 IL
122327, ¶ 19; Holman, 2017 IL 120655, ¶ 37 (both quoting Miller). Further, the
       PSI reported defendant’s relationship with his parents as follows:

          “The defendant stated that he has a good relationship with both parents and that
          they visit him often in jail. According to the Will County Adult Detention
          Facility, the defendant’s father is not even listed as one of the defendant’s
          visitors, and there is no record that he has ever visited. The undersigned officer
          was unable to verify the defendant’s parental relationship.” (Emphasis added.)

¶ 90       One of the ways that children are constitutionally different from adults for
       purposes of sentencing is that juveniles are more vulnerable to negative influences
       and pressures from family than adults. Miller, 567 U.S. at 471 (citing Roper, 543
U.S. at 569); Holman, 2017 IL 120655, ¶¶ 35, 37. In sentencing a juvenile offender,
       a trial court must take into account any information in the record regarding “the
       family and home environment that surrounds him—and from which he cannot
       usually extricate himself—no matter how brutal or dysfunctional.” Miller, 567 U.S.
       at 477. Recognized vulnerabilities include childhood abuse, parental neglect or lack
       of supervision, prior exposure to violence, and the juvenile’s susceptibility to
       psychological or emotional damage. Id. at 475-79. Defendant’s perception that “he
       had a good relationship with both parents” is very different from what is generally
       recognized as a “traditional” family relationship. The trial court should have
       considered as mitigating factors the family and home environment vulnerabilities
       of defendant’s father’s failure to parent, by not living with and never visiting
       defendant in prison, and defendant’s mother’s failure to parent, by not preventing
       defendant and his sisters from becoming involved in the criminal justice system.
       The trial court should have considered these mitigating factors coupled with a
       juvenile’s lack of maturity, underdeveloped sense of responsibility, and
       vulnerability to peer pressure. Id.; see State v. Seats, 865 N.W.2d 545, 556 (Iowa
       2015) (citing Miller). Defendant apparently perceived all of this to be normal.

¶ 91       In light of Miller, this evidence indicating a dysfunctional family and home
       environment clearly indicates the need for further investigation. The trial court’s
       failure to express any consideration of this attendant characteristic of youth renders




                                               - 27 -
       defendant’s de facto life sentence unconstitutional.


¶ 92           4. Record Contains Evidence Supporting Possibility of Rehabilitation

¶ 93      Early in its opinion (supra ¶ 13), the majority recounted that defendant’s PSI
       concluded with the following item:

           “SPECIAL RESOURCES FOR DEFENDANT:

           Presenting before the Court is a 23-year old male convicted of several counts
           of First Degree Murder, Aggravated Criminal Sexual Assault and Home
           Invasion. He has several violent offense convictions, no employment history
           and an admitted substance abuse history. The defendant may benefit from
           counseling to control his violent tendencies.” (Emphasis added.)

       However, this recommendation is absent from the majority opinion’s analysis. See
       supra ¶¶ 47-52.

¶ 94       In its discussion of the Miller factors, the majority opinion states: “No single
       factor is dispositive.” Supra ¶ 35. This statement is constitutionally incorrect.
       Consideration of a juvenile defendant’s capacity for rehabilitation is crucial, if not
       dispositive, in the Miller analysis. As the Supreme Court explained in Montgomery:

           “Even if a court considers a child’s age before sentencing him or her to a
           lifetime in prison, that sentence still violates the Eighth Amendment for a child
           whose crime reflects unfortunate yet transient immaturity. [Citation.] Because
           Miller determined that sentencing a child to life without parole is excessive for
           all but the rare juvenile offender whose crime reflects irreparable corruption
           [citation], it rendered life without parole an unconstitutional penalty for a class
           of defendants because of their status—that is, juvenile offenders whose crimes
           reflect the transient immaturity of youth.” (Internal quotation marks omitted.)
           Montgomery, 577 U.S. at ___, 136 S. Ct. at 734.

       A life sentence “ ‘forswears altogether the rehabilitative ideal.’ [Citation.] It reflects
       ‘an irrevocable judgment about [an offender’s] value and place in society,’ at odds
       with a child’s capacity for change.” Miller, 567 U.S. at 473 (quoting Graham, 560
U.S. at 74). As we instructed in Holman:




                                                 - 28 -
               “Under Miller and Montgomery, a juvenile defendant may be sentenced to
          life imprisonment without parole, but only if the trial court determines that the
          defendant’s conduct showed irretrievable depravity, permanent incorrigibility,
          or irreparable corruption beyond the possibility of rehabilitation. The court may
          make that decision only after considering the defendant’s youth and its
          attendant characteristics.” (Emphases added.) Holman, 2017 IL 120655, ¶ 46.

¶ 95       At defendant’s original sentencing hearing, the trial court stated that it had
       reviewed the PSI. Again, however, nothing in the trial court’s findings indicates
       that the court considered this express recommendation from defendant’s own parole
       officer that defendant could benefit from available counseling resources. This
       recommendation alone indicates that defendant is not irretrievably depraved,
       permanently incorrigible, or irreparably corrupt beyond the possibility of
       rehabilitation. A determination that defendant had the potential to rehabilitate
       would contravene any conclusion that he was permanently incorrigible or
       irretrievably depraved and, therefore, would be unconstitutionally at odds with a
       de facto life sentence without parole for a juvenile offender. See People v. Murphy,
       2019 IL App (4th) 170646, ¶ 48. Again, the trial court’s failure to expressly
       consider this crucial evidence renders its sentencing determination
       unconstitutional.

¶ 96       On review, the majority opinion again demonstrates how it is erroneously
       skewed away from the constitutional presumption against life sentences for
       juveniles. Initially, in its discussion of defendant’s PSI, the majority overlooks that
       defendant’s parole officer recommended available counseling services for
       defendant. See supra ¶¶ 47-52. Further, the majority described the trial court’s
       sentencing determination as follows: “From ‘everything’ that the court had seen
       and heard in this case, the defendant chose ‘a life of carrying weapons, a life of
       showing no respect for human life,’ so the court was not uncomfortable imposing
       the maximum sentence.” Supra ¶ 50.

¶ 97       Again, the majority overlooks the constitutional principle that defendant’s
       supposed “choices” must be presumed to be based on “the transient immaturity of
       youth” (Montgomery, 577 U.S. at ___, 136 S. Ct. at 734) until those choices are
       shown to be based on irretrievable depravity, permanent incorrigibility, or
       irreparable corruption. Holman, 2017 IL 120655, ¶ 46.




                                               - 29 -
¶ 98        The majority opinion notes that defense counsel and the prosecutor mentioned
        these considerations in their arguments. However, as the court in Figueroa
        observed:

           “Most importantly, the trial court did not assess defendant’s prospects for
           rehabilitation. It is true that the prosecutor and defense counsel addressed these
           points, to varying degrees, in their arguments. But that did not relieve the trial
           court of its obligation to ‘take into account how children are different, and how
           those differences counsel against irrevocably sentencing them to a lifetime in
           prison,’ before sentencing defendant to a de facto life term.” Figueroa, 2020 IL
           App (1st) 172390, ¶ 37 (quoting Miller, 567 U.S. at 480).

        Our appellate court has repeatedly held that a trial court’s failure to expressly
        consider a juvenile offender’s potential for rehabilitation renders a life sentence
        unconstitutional under the eighth amendment and requires a new sentencing
        hearing. See People v. Gregory, 2020 IL App (3d) 190261, ¶¶ 40-42 (trial court
        made no comments from which appellate court could infer finding that the
        defendant was beyond the possibility of rehabilitation); People v. Reyes, 2020 IL
        App (2d) 180237, ¶ 31 (“the record does not show that the trial court made any
        determination that the defendant was beyond rehabilitation or that the defendant’s
        conduct reflected permanent incorrigibility”); Paige, 2020 IL App (1st) 161563,
        ¶¶ 39-40 (where evidence was presented on potential for the defendant’s
        rehabilitation and where trial court focused on brutality of crime, “with no
        corresponding consideration given to defendant’s opportunity for rehabilitation, the
        imposition of a life sentence on a juvenile defendant was unconstitutional”); People
        v. Thornton, 2020 IL App (1st) 170677, ¶ 25 (because trial court failed to “consider
        the defendant’s rehabilitative potential,” appellate court “must conclude that the
        defendant’s sentence violates the eighth amendment, and *** vacate that sentence
        as unconstitutional”).

¶ 99        The trial court’s failure to consider this crucial factor renders defendant’s 130-
        year de facto life sentence unconstitutional and is dispositive of this appeal. The
        majority opinion’s analysis of eighth amendment juvenile sentencing jurisprudence
        is constitutionally erroneous.


¶ 100                                   III. CONCLUSION



                                                - 30 -
¶ 101       There is no question that juvenile offenders who commit heinous murders
        deserve severe punishment. However, we cannot lose sight of the fact that juveniles
        are different from adults due to a juvenile’s lack of maturity, underdeveloped sense
        of responsibility, vulnerability to peer pressure, and the less fixed nature of the
        juvenile’s character. Miller, 567 U.S. at 471-73. Notwithstanding a juvenile
        defendant’s diminished responsibility and greater capacity for reform that
        ordinarily distinguishes juveniles from adults, the question a trial court must answer
        at the time of sentencing is whether the juvenile is so irretrievably depraved,
        permanently incorrigible, or irreparably corrupt as to be beyond the possibility of
        rehabilitation and thus unfit ever to reenter society. Montgomery, 577 U.S. at ___,
        136 S. Ct. at 734; Miller, 567 U.S. at 479-80; see Buffer, 2019 IL 122327, ¶ 21
        (quoting Miller, 567 U.S. at 479-80); Holman, 2017 IL 120655, ¶ 36 (same); Batts,
163 A.3d at 439 (same); Seats, 865 N.W.2d at 558.

¶ 102        The trial court did not come close to satisfying the United States Supreme
        Court’s eighth amendment requirements for sentencing juvenile offenders or the
        Illinois Constitution’s requirement that penalties be determined with the objective
        of restoring the offender to useful citizenship. Ill. Const. 1970, art. I, § 11.

¶ 103       I note that defendant’s sentencing hearing, held in 2002, predated the United
        States Supreme Court’s decisions in Miller (2012) and Montgomery (2016), and
        this court’s decisions in Holman (2017) and Buffer (2019). Therefore, the trial court
        did not have the benefit of this eighth amendment jurisprudence. Where sentences
        imposed on juvenile defendants fail to comport with Miller and its progeny, this
        court and our appellate court have not hesitated to vacate the unconstitutional
        sentences and remand the cases for resentencing. See, e.g., Buffer, 2019 IL 122327,
        ¶ 47; Reyes, 2016 IL 119271, ¶ 12; Figueroa, 2020 IL App (1st) 172390, ¶ 39;
        Gregory, 2020 IL App (3d) 190261, ¶ 42; Paige, 2020 IL App (1st) 161563, ¶ 40;
        Thornton, 2020 IL App (1st) 170677, ¶ 26; People v. Smolley, 2018 IL App (3d)
150577, ¶ 22; People v. Craighead, 2015 IL App (5th) 140468, ¶ 19; People v.
        Luciano, 2013 IL App (2d) 110792, ¶¶ 62-63. I conclude that the appellate court
        correctly followed the aforementioned cases.

¶ 104       The majority errs in holding that defendant’s discretionary de facto life
        sentence of 130 years’ imprisonment “passes constitutional muster.” Supra ¶52. I
        would hold that defendant satisfies the prejudice requirement for filing a successive




                                                - 31 -
        postconviction petition. Therefore, I would affirm the judgment of the appellate
        court, which correctly reversed the denial of defendant’s motion for leave to file a
        successive postconviction petition and remanded the case to the trial court for
        resentencing.

¶ 105      Accordingly, I respectfully dissent.




                                               - 32 -